Citation Nr: 0433444	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether payment of the veteran's disability compensation 
benefits were properly reduced to a 10 percent rate, 
effective April 1, 2002, due to his incarceration.    


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran had active military service from September 1968 
to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana, that determined that the 
veteran's disability compensation benefits should be reduced 
to 10 percent, effective from April 1, 2002, due to his 
incarceration.    

In the veteran's substantive appeal (VA Form 9), dated in 
April 2003, the veteran raised the issue of whether his 
mother was entitled to an apportioned share of his VA 
disability compensation benefits.  In addition, in an 
Informal Hearing Presentation, dated in November 2004, the 
veteran's representative, the Vietnam Veterans of America, 
raised the issue of entitlement to waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$2,676.  These issues have not been developed for appellate 
consideration and are referred to the RO for appropriate 
action.    


FINDINGS OF FACT

1.  From August 28, 1970, to March 11, 1996, the combined 
disability rating for the veteran's service-connected 
disabilities was 60 percent.  Since March 12, 1996, the 
combined disability rating for the veteran's service-
connected disabilities has been 70 percent.     

2.  The veteran was incarcerated in a state prison on January 
[redacted], 1976, after being convicted of two felonies and sentenced 
to two life sentences.   

3.  On December 27, 2001, the President signed into law HR 
1291, the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law expanded the limitations on payment of 
compensation benefits to incarcerated veterans, to include a 
veteran who, on October 7, 1980, was incarcerated in a 
Federal, State, or local penal institution for a felony 
committed before that date, and who remained so incarcerated 
for a conviction of that felony as of December 27, 2001.  

4.  By letter dated on April 10, 2002, the RO notified the 
veteran that it proposed to reduce his compensation benefits 
to 10 percent based on the changes provided in the Veterans 
Education and Benefits Expansion Act of 2001.   

5.  In June 2002, the RO notified the veteran that payment of 
his compensation benefits would be reduced to a 10 percent 
rate, effective April 1, 2002, due to his incarceration.


CONCLUSION OF LAW

Payment of the veteran's compensation benefits were properly 
reduced to the 10 percent rate, effective April 1, 2002, 
based upon his incarceration.  38 U.S.C.A. §§ 1114(a), 5313 
(West 2002); 38 C.F.R. § 3.665 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  However, as will be explained below, the 


Board finds that to the extent any VCAA duties are legally 
applicable to the appeal, any duty to notify the veteran of 
the evidence needed to substantiate his claim or to assist 
him in developing the relevant evidence has been met.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/duty to assist under the 
VCAA do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) [VCAA not applicable "because the law 
as mandated by statute and not the evidence is dispositive of 
the claim"].  In the instant case, the pertinent facts are 
not in dispute; resolution of the veteran's appeal is 
dependent on interpretation of the statutes and regulations 
regarding the reduction of the payment of disability 
compensation benefits based on his incarceration for a felony 
conviction.  In this regard, the Court also has held that VA 
has no further duty to notify a claimant of the evidence 
needed to substantiate a claim, or to assist in obtaining 
evidence, if there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In any event, general due process considerations have been 
observed in connection with this appeal.  See 38 C.F.R. § 
3.103 (2004).  The veteran has been provided with pertinent 
law and VA regulations in the November 2002 statement of the 
case regarding the issue to be decided herein.  In addition, 
over the course of this appeal the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of this issue.   

The Board can identify no further development which is 
necessary or which would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.



II.  Pertinent Law and Regulations

Compensation Payable During Incarceration

The regulation at 38 C.F.R. § 3.665 (2004) reads:

(a) General.  Any person specified in 
paragraph (c) of this section who is 
incarcerated in a Federal, State or local 
penal institution in excess of 60 days 
for conviction of a felony shall not be 
paid compensation or dependency and 
indemnity compensation (DIC) in excess of 
the amount specified in paragraph (d) of 
this section beginning on the 61st day of 
incarceration.

(c) Applicability.  The provisions of 
paragraph (a) of this section are 
applicable to the following persons:  (1) 
A person serving a period of 
incarceration for conviction of a felony 
committed after October 7, 1980.  (2) A 
person serving a period of incarceration 
after September 30, 1980 (regardless of 
when the felony was committed) when the 
following conditions are met:  (i) The 
person was incarcerated on October 1, 
1980; and  (ii) An award of compensation 
or DIC is approved after September 30, 
1980.  (3) A veteran who, on October 7, 
1980, was incarcerated in a Federal, 
State, or local penal institution for a 
felony committed before that date, and 
who remains so incarcerated for a 
conviction of that felony as of December 
27, 2001.   

(d) Amount payable during incarceration-- 
(1) Veteran rated 20 percent or more.  A 
veteran to whom the 


provisions of paragraphs (a) and (c) of 
this section apply with a service-
connected disability evaluation of 20 
percent or more shall receive the rate of 
compensation payable under 38 U.S.C. 
1114(a).  

In regard to 38 C.F.R. § 3.665(d)(1), the Board observes that 
the amount payable for wartime disability compensation under 
38 U.S.C.A. § 1114(a) is 10 percent.   

The Board also notes that 38 C.F.R. § 3.665 was recently 
amended in part, but these amendments have no relevance to 
the particular facts in this case - rules governing reduction 
of benefits for fugitive felons.  See 68 Fed. Reg. 34542 
(June 10, 2003).  Accordingly, it is not necessary for the 
Board to have separate findings of fact, conclusions of law 
and statements of reasons or bases applying both the pre- and 
post-amendment versions.  Cf. VAOPGCPREC 3-2000, 65 Fed. Reg. 
34532 (May 30, 2000) (VA General Counsel held that unless it 
is clear from facial comparison, separately apply the pre-
amendment and post-amendment version to determine which 
version is more favorable).

Rating Reduction Action - Due Process Requirements

Applicable VA regulations stipulate that where a reduction or 
discontinuance of benefits is warranted by reason of 
information received concerning income, net worth, 
dependency, or marital or other status [which the Board 
observes would include a veteran's incarceration on 
conviction of a felony], a proposal for the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that the benefits should be continued at their present level.  
See 38 C.F.R. § 3.105(h) (2004).



III.  Factual Background

The facts are not in dispute and may be briefly summarized.  
By a February 1971 rating action, the RO granted the 
veteran's claims for entitlement to service connection for 
the following: (1) the residuals of a shell fragment wound of 
the right gluteal region, muscle group XVII, (2) the 
residuals of a shell fragment wound of the left gluteal 
region, muscle group XVII, (3) the residuals of a shell 
fragment wound of the right calf, muscle group XI, (4) the 
residuals of a shell fragment wound of the left calf, muscle 
group CI, (5) the residuals of a shell fragment wound of the 
left knee, and (6) a scar of the right post axillary fold.  
The combined disability rating was 60 percent, effective from 
August 28, 1970.  

On January [redacted], 1976, the veteran was incarcerated in a state 
prison after being convicted of two felonies and sentenced to 
two life sentences.  

In a letter from the RO, dated in October 1990, the RO noted 
that the law provided for a reduction in a veteran's 
compensation benefits if incarcerated for conviction of a 
felony after October 7, 1980.  However, the RO reported that 
because the evidence of record showed that the appellant had 
been incarcerated for conviction of a felony prior to October 
7, 1980, his compensation benefits were protected and were 
not reducible.  

By a June 1996 rating action, the RO granted the veteran's 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD), and assigned a 30 percent 
disabling rating for the appellant's service-connected PTSD, 
effective from March 12, 1996.  Thus, effective from March 
12, 1996, the veteran's combined disability rating for his 
service-connected disabilities was 70 percent.  

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law expanded the limitations on payment of 


compensation benefits to incarcerated veterans, to include a 
veteran who, on October 7, 1980, was incarcerated in a 
Federal, State, or local penal institution for a felony 
committed before that date, and who remained so incarcerated 
for a conviction of that felony as of December 27, 2001.

By letter dated on April 10, 2002, the RO notified the 
veteran that it proposed to reduce his payment of 
compensation benefits to 10 percent based on the changes 
provided in the Veterans Education and Benefits Expansion Act 
of 2001.  Specifically, the RO noted that those changes 
stated that the current limitation on payment of compensation 
benefits to incarcerated veterans would now apply to any 
veteran who was entitled to compensation and who, on October 
7, 1980, was incarcerated in a Federal, State, or local penal 
institution for a felony conviction committed before that 
date, and remained so incarcerated for conviction of that 
felony as of the date of enactment of that Act.  Thus, the RO 
proposed to reduce the payment of the veteran's compensation 
benefits to 10 percent, effective from April 1, 2002.  The 
veteran was given a period of 60 days to submit evidence to 
show that the proposed action should not be taken.  The RO 
noted that if the veteran did not submit the evidence within 
60 days, they would make their final determination at the end 
of the 60 day period and adjust his award.  According to the 
RO, if he did submit evidence within 60 days, his payments 
would continue for at least 60 days or until they considered 
the evidence he submitted, whichever was later, and then they 
would make their final determination.  The veteran was also 
advised of his right to representation and a predetermination 
hearing, and the RO noted that those rights were explained in 
an attached VA Form 21-0506 regarding due process rights.    

On June 7, 2002, the RO received a letter from the veteran, 
with attachments.  In the letter, the veteran stated, in 
essence, that it was not fair for VA to reduce his 
compensation benefits due to his incarceration, as that had 
nothing to do with the fact that he was injured in service 
and service-connected for the disabilities which were 
assigned a combined 70 percent disabling.  In addition, the 
veteran reported that he was classified as "medical idle" 
which meant that he could not work while 


incarcerated because of physical limitations.  He further 
indicted that he needed the full amount of his compensation 
benefits in order to pay his bills.  According to the 
veteran, his list of monthly expenses included phone and car 
payments, mortgage payments on behalf of his mother, and 
payments to his foster children.  He submitted copies of 
phone bills and letters from his foster children.     

By letter dated on June 26, 2002, the RO informed the veteran 
that payment of his compensation benefits would be reduced to 
the 10 percent rate effective from April 1, 2002, based on 
the changes provided in the Veterans Education and Benefits 
Expansion Act of 2001.  According to the RO, the changes 
provided in the Veterans Education and Benefits Expansion Act 
of 2001 stated that the current limitation on payment of 
compensation benefits to incarcerated veterans would now 
apply to any veteran who was entitled to compensation and 
who, on October 7, 1980, was incarcerated in a Federal, 
State, or local penal institution for a felony conviction 
committed before that date, and remained so incarcerated for 
conviction of that felony as of the date of enactment of that 
Act.    

In a letter from the RO to the veteran, dated on August 14, 
2002, the RO stated that they had reviewed their decision to 
reduce the payment of the veteran's compensation benefits to 
the 10 percent rate, effective April 1, 2002, due to the 
evidence they had received from the veteran on June 7, 2002.  
The RO reported that after reviewing the evidence submitted 
by the veteran, they had to confirm their previous decision 
to reduce his benefits to the 10 percent rate, effective 
April 1, 2002, based on the changes provided in the Veterans 
Education and Benefits Expansion Act of 2001.  

IV.  Analysis

Under the circumstances presented by the facts in this case, 
the Board finds that the payment of the veteran's disability 
compensation benefits were properly reduced to the 10 percent 
rate, effective from April 1, 2002.  In this regard, the 
Board 


recognizes that prior to Veterans Education and Benefits 
Expansion Act of 2001, the veteran's compensation benefits 
were protected and were not reducible.  However, as 
previously stated, among other things, the Veterans Education 
and Benefits Expansion Act of 2001 expanded the limitations 
on payment of compensation benefits to incarcerated veterans, 
to include a veteran who, on October 7, 1980, was 
incarcerated in a Federal, State, or local penal institution 
for a felony committed before that date, and who remained so 
incarcerated for a conviction of that felony as of December 
27, 2001.  In this case, the veteran was incarcerated in a 
state prison on October [redacted], 1980, for two felonies which were 
committed prior to that date, and the veteran was still 
incarcerated for the felonies as of December [redacted], 2001.  Thus, 
given that the law limiting payment of compensation benefits 
to incarcerated veterans now applies to the veteran, the 
Board notes that the language of 38 U.S.C.A. § 5313 and 
38 C.F.R. § 3.665 clearly instructs VA that if a veteran with 
a 20 percent evaluation or higher is incarcerated for a 
felony conviction, payment of his disability compensation is 
to be reduced to that authorized under 38 U.S.C.A. § 1114(a).  
The amount authorized under this statute is for a 10 percent 
rating.  Instead of prohibiting a reduced evaluation to 10 
percent, 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665(d) requires 
such a reduction in the current case.    

As described above, the Board notes that in reducing his 
payments, all due process was afforded to the veteran.  He 
was advised of the proposed reduction of his compensation 
benefits payment to 10 percent, effective April 1, 2002, 
provided the opportunity to submit evidence challenging the 
proposed action and/or request a predetermination hearing, 
and he was also advised of the final adverse action reducing 
his payments.  There are no other factors the Board is aware 
of, such as evidence of an overturned conviction on appeal, 
see 38 C.F.R. § 3.665(m), which would alter the Board's 
analysis in this regard.  The Board notes that although it 
appears that in the June 26, 2002 decision letter, the RO did 
not consider the evidence submitted by the veteran on June 7, 
2002, the RO did consider the aforementioned evidence 
submitted by the veteran in the August 2002 decision 


letter, and confirmed its previous decision to reduce his 
benefits to the 10 percent rate, effective April 1, 2002, 
based on the changes provided in the Veterans Education and 
Benefits Expansion Act of 2001.  In this regard, the Board 
notes that where the law and not the evidence is dispositive 
of the claim, the claim must be denied because of lack of 
legal merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In response to the 
veteran's contentions that his level of disability 
compensation should not have been reduced because he had 
outstanding bills to pay, the Board notes that the applicable 
law makes no provision for continuation of payments for 
purposes of an individual's debt savings.  Similarly, the 
veteran's medical treatment in prison is not a factor which 
may be considered.  The law is dispositive.     

Finally, to some extent, the veteran appears to be raising an 
argument couched in equity, in that he contends it is unfair 
to reduce his compensation benefits because of his 
incarceration - on the grounds that his disability rating was 
established because of injuries sustained in service, that he 
still must deal with the disabling effects of his 
disabilities while in prison, that the quality of medical 
care in prison is not on par with the outside world, etc.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  Based on the Veterans Education and 
Benefits Expansion Act of 2001, the law limiting payment of 
compensation benefits to incarcerated veterans now applies to 
the veteran.  Therefore, the language of 38 U.S.C.A. § 5313 
and 38 C.F.R. § 3.665 clearly instructs VA that if a veteran 
with a 20 percent evaluation or higher is incarcerated for a 
felony conviction, his disability compensation is to be 
reduced to that authorized under 38 U.S.C.A. § 1114(a) for 
the length of time he is in prison.  The amount authorized 
under this statute is for a 10 percent rating.  As explained 
above, the Board has decided this case based on its 
application of this law to the pertinent facts, which are not 
in dispute.

The Board also observes that, with respect to arguments based 
on equitable relief,  "no equities, no matter how 
compelling, can create a right to payment out of the 


United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].  

Accordingly, the appeal as to this issue is denied.


ORDER

The Board having determined that the veteran's disability 
compensation was properly reduced to the 10 percent rate 
effective April 1, 2002, the appeal is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



